Green, J.,
dissenting: The majority concedes that substantial competent evidence exists to support the trial court’s finding that the natural father neither visited nor mailed , any letters or made any phone calls .to his son, C.R.D., during the critical two-year period. The trial court further determined that neither the mother nor the stepfather ever attempted to hide the child from the natural father.
K.S.A. 59-2136(d) creates a rebuttable presumption that a father has failed or refused to assume the duties of a parent “if the father, after having knowledge of the child’s birth, has knowingly failed to provide a substantial portion of the child support as required by judicial decree, when financially able to do so, for a period of two years next preceding the filing of the petition for adoption.”
Although the natural father made court-ordered child support payments totalling $1,100, the trial court determined that this amount was insubstantial considering he had the financial ability to pay the entire child support owed for the relevant period ($4,800). In addition, the trial court pointed out that the natural father’s total child support arrearage was approximately $6,000. Finally, there is some doubt as to whether the natural father ever furnished any medical insurance for C.R.D.
Certainly, no rigid mathematical formula can be used to determine the meaning of the word “substantial.” Nevertheless, given the natural father’s failure to show any affection, care, and interest toward C.R.D., coupled with the natural father’s failure to pay approximately 77% of his court-ordered child support during the relevant period, I believe the natural father has failed to rebut the presumption under K.S.A. 59-2136(d). Consequently, his consent to the adoption was unnecessary.